DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/21 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites limitation that is already recited in claim 1 (see lines 10-11).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al. (US 6,331,326) in view of Fotiou (US 5,368,885), Sung et al. (Optical Reflection of Metallic Coatings: Effect of Aluminum Flake Orientation, Journal of Coatings Technology, Vol. 24, No. 932, pp 55-63 (2002)) and Wheeler (US 2011/0217551).
Regarding claims 1, 9, 10, 11, and 12, Tsunoda et al. teaches a multilayer coating film comprising a coating target and an upper coating film layered on the coating target (See Abstract), the upper coating film contains a large number of aluminum flakes as a luster material (second metallic paint (C)),the aluminum flakes each have a thickness of 100 nm to 1 µm (0.1 µm to 1 µm, col. 11, line 45), which overlaps the claimed range of 70 nm or more and 150 nm or less, and an average particle size is 1 to 60 µm (col. 11, line 46) which encompasses the claimed range of 7 µm or more and 15 µm or less. Given that Tsunoda et al. teaches aluminum flakes having an average particle size of 1 µm and a thickness of 100 nm to 1 µm, the resulting aspect ratio includes 1 which falls within the claimed range of 3 or less obtained by dividing a major axis length of the aluminum flake by a minor axis length thereof. Tsunoda et al. further teaches the upper coating film has a thickness of 4 µm (col. 12, lines 45-48) which falls within the claimed range of 1.5 µm or more and 4 µm or less.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05. While Tsunoda et al. does not disclose how the particle size is measured, given that the particle size of the prior art overlaps the presently claimed range and absent evidence to the contrary regarding the criticality of how particle size is measured, it is the Examiner’s position that Tsunoda et al. meets the presently claimed limitation.
Tsunoda et al. fails to teach lower coating film as claimed.
However, Fotiou teaches a multilayer coating film comprising a lower coating film applied to a surface of a substrate and an upper coating film layered on the lower coating film (See Abstract, col. 2, lines 7-44), wherein the lower coating film is a solid layer containing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lower coating film below the upper coating film of Tsunoda et al. in order to achieve a dramatic finish (Fotiou, col. 2, lines 39-44).
Tsunoda et al. fails to teach a surface roughness.
However, Sung et al. teaches that surface roughness directly affects the optical properties of metallic coatings (See Introduction, first paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use aluminum flakes having a surface roughness, including that presently claimed, in order to obtain the desired optical properties.
Tsunoda et al. fails to teach a standard deviation of a particle size distribution is 30% or less of the average particle size.
However, Wheeler teaches aluminum flakes having a narrow particle size distribution is a highly desirable characteristic of metal flake pigments in order to obtain a brighter, smoother and more desirable metallic appearance (paragraphs [0011]-[0012]). It is clear that a narrow particle distribution would correspond to a small standard deviation of particle size distribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a narrow particle size distribution or standard deviation of particle size distribution, including that presently claimed, in order to obtain the desired metallic appearance.
Given that Tsunoda et al. in view of Fotiou, Sung et al. and Wheeler teach aluminum flakes as claimed, when all the aluminum flakes contained in the upper coating film are projected on a surface of the upper coating film, a projected area occupancy, which is an area occupancy of projections of the aluminum flakes on the surface of the upper coating film, would meet that presently claimed, absent evidence to the contrary.
Regarding claim 4, Tsunoda et al. teaches a coated object comprising the multilayer coating fil2Docket No. 740819-MZ2458m of claims 1 (coated substrate, col. 2, lines 15-26).
Response to Arguments
Applicant's arguments filed 04/29/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to include limitations from cancelled claims 2-3.
Applicant argues that the Office Action asserts that Tsunoda discloses a lower coating film that comprises carbon black, and that because a lower lightness L* value represents a color closer to black, it would be obvious to use an amount of carbon black in the lower coating film to provide a lightness L* value, including that presently claimed.
However, Tsunoda is not used to teach the lower coating film as claimed. Fotiou is used to teach this claimed limitation.
Applicant argues that Tsunoda does not disclose an area occupancy of projections of the aluminum flakes on the surface of the upper coating film since the small thin metal flakes used in Examples of Tsunoda are METALURE, that is, aluminum flakes having a thickness of 0.01-0.08 m manufactured by Avery Dennison.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Further, these small thin metal flakes are not required to be aluminum flakes and are not relied upon by the rejection of record (See explanation below). 
Applicant argues that the attached Rule 132 Declaration includes data for area occupancy of each of Examples and Comparative Examples of the present invention and each of Examples of Tsunoda. The Declaration unequivocally demonstrates that all of the Examples disclosed in Tsunoda have aluminum flakes with an area occupancy outside the claimed range.
However, the declaration estimates the area occupancy of the examples of Tsunoda based on the area occupancies determined in the examples of the present invention.  However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). All the examples of Tsunoda disclose the use of small thin Al flakes. However, the small thin metal flakes of Tsunoda are not limited to aluminum (col.6, lines 3-5) and if the small thin metal flakes are not made from aluminum, they would not affect the claimed area occupancy. Additionally, Tsunoda discloses a ratio of small thin metal flakes to non-leafing aluminum flakes of 1/0.05-1/20 while the examples of Tsunoda only use a ratio of 1/9.9 or 1/0.25. 
Even if the examples of Tsunoda are considered, only examples 5-6 and 12-13 of Tsunoda disclose the use of the non-leafing Al flakes which the examiner pointed to in order to meet the claimed aluminum flakes of the upper coating film and thus are the only examples relevant to the present office action. Given that examples 5 and 12 disclose a higher amount of the non-leafing aluminum flake which has a higher Al flake thickness and given that applicant has argued that both the flake thickness and flake amount affect the area occupancy, it is not 
It appears from paragraphs 16-17 of the declaration that applicant is determining the area occupancy for both the first metallic paint and the second metallic paint to arrive at an overall area occupancy. However, the present claims only require the area occupancy with respect to the aluminum flakes in the upper coating film which corresponds to only the second metallic paint of Tsunoda. The area occupancy as required in the present claims is only based on the aluminum flakes contained in the upper coating film. Any other layers containing aluminum flakes would not appear to affect this area occupancy.
It is not clear where the amounts of aluminum flake in Table 2-1 of the declaration are coming from. For instance, Table 2-1 states that Example 5 of Tsunoda contains 22.7% non-leafing aluminum flakes and 2.3% small think Al flakes, however, Table 1 of Tsunoda discloses Example 5 using 3.36% non-leafing aluminum flake  (FM 4010) and 2.18% small thin metal flake (Metalure). 
It is not clear that the estimates or trends determined from the examples of the present invention, which do not have a blend of small thin metal flakes and non-leafing aluminum flakes, can be applied to examples 5-6 and 12-13 of Tsunoda which do have such blend. 
Applicant argues that it is unclear how the Advisory Action can support a statement that even if the Declaration were entered, the claims would not be allowable over the prior art because the same issues discussed in the interview still remain. Accordingly, Applicant submits that the Declaration submitted along with the Amendment filed on March 16, 2021 should be considered by the Examiner, that the Declaration explains how the area occupancy is determined, 
However, the Declaration is not persuasive for the reasons set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuramochi et al. (US 20050208292) teaches multilayer coating comprising a colored base coating (D), i.e. lower coating film, and a metallic base coating, i.e. upper coating film, comprising aluminum flakes (paragraphs [0014], [0027] and [0037]-[0038]), and the upper coating film has a thickness of from 0.3 to 5 µm (paragraph [0026]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787